Citation Nr: 1335743	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-44 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracic spine disability. 

3.  Entitlement to service connection for a disability manifested by numbness in the right upper extremity.

4.  Entitlement to service connection for a disability manifested by numbness in the right lower extremity.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1972. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2010 rating decisions by the Portland Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2012, a travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran was granted a 30-day abeyance period for the submission of additional evidence.  In October 2012, the Veteran submitted a DVD containing a detailed recreation of his in-service accident using a model.  This DVD was submitted with waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence. 

In a May 2012 rating decision, the RO granted service connection for a gastrointestinal disability, and assigned an initial noncompensable disability rating, effective May 12, 2008.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency (see June 2012 Supplemental Statement of the Case) have reviewed the VVA file, which includes VA treatment records dated from 2018 to 2012.  The remaining documents in the VVA file are either duplicative of the evidence in the paper claims file or irrelevant to this appeal.


FINDINGS OF FACT

1.  A chronic disability of the cervical spine was not shown in service, degenerative joint disease of the cervical spine was not diagnosed within one year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's current cervical spine disability is related to any event, injury, or disease during service.

2.  A chronic disability of the thoracic spine was not shown in service, degenerative joint disease of the thoracic spine was not diagnosed within one year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's current thoracic spine disability is related to any event, injury, or disease during service.

3.  A disability manifested by numbness in the right upper extremity was not shown in service or within one year of service discharge; and, the preponderance of the evidence fails to establish that a current disability manifested by numbness in the right upper extremity is related to any event, injury, or disease during service, or was caused or aggravated by a service-connected disability. 

4.  A disability manifested by numbness in the right lower extremity was not present during the period of this claim.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A thoracic spine disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  A disability manifested by numbness in the right upper extremity was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  A disability manifested by numbness in the right lower extremity was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters in June 2008, December 2008 and November 2009, prior to the initial adjudication of the claims, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Service treatment records (STRs) and identified, available post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran has also been afforded the appropriate VA examination to determine the nature and etiology of his claimed disabilities.  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Discussion of the Veteran's September 2012 Travel Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal (as noted on the title page of this decision) were identified at the hearing.  The Veteran was asked whether he had any evidence that this disability could be related to service or service-connected disability.  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

Service Connection Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and organic diseases of the nervous system are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353Fed. Cir. 2000).

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321(2007); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza, supra.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim)

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran essentially maintains that he injured his thoracic spine and cervical spine in an accident during basic training, when he fell and got caught between two logs.  He states that he has received ongoing private medical treatment for these injuries, and associated upper extremity numbness, since discharge.  See the Veteran's statements received in May 2008, November 2008 and July 2009, September 2012 hearing testimony, and DVD received in October 2012.  The Veteran also has submitted statements from friends in support of his claim.  In an October 2008 statement, RKP, stated that he was a medic during service and remembers seeing the Veteran in an Army hospital and in great pain during the summer of 1969.  He stated, "I'm sure I cared for him for a few days during the 1969 summer camp, but I do not recall how many days or the specific duties I rendered in his patient care."  In a March 2012 statement, the Veteran's sister remembered that he brother was injured on an obstacle course during service, and underwent surgeries for his back and stomach injuries.  In a March 2012 statement, RKP stated that he treated the Veteran for back and abdominal injuries during the summer of 1969.  During the "last several decades" he had observed the Veteran's complaints of back pain.  

STRs show that the Veteran was injured during basic training when he fell over a log in June 1969.  His complaints at that time consisted of abdominal pain, nausea and vomiting.  Examination revealed intramural duodenal hematoma and hematoma of the cecum and colon.  The remainder of the examination was within normal limits.  The Veteran underwent surgical repair of his abdominal injuries.  Besides congenital spina bifida, STRs for the period of the Veteran's service from April 1969 to February 1972 are negative for complaints or findings related to a back disability, a neck disability, or numbness of the right upper and lower extremities.  A December 1971 service separation report of medical history notes that the Veteran denied any history of recurrent back pain.

Following service, a December 1973 VA hospitalization report, a November 1978 letter from the Veteran's private physician and a January 1979 VA examination report all note the Veteran's history of abdominal injury in service.  None of these medical records note any history, complaints, or findings related to a back disability, neck disability, or numbness of the right upper and lower extremities.

Private treatment records first note the Veteran's complaints of lumbosacral spine problems in October 1991.  A July 1993 X-ray report references the Veteran's complaints of cervical spine and thoracic spine pain, and findings of some minor arthritic changes in the cervical spine and a normal thoracic spine.  An October 1995 MRI report notes the Veteran's complaints of upper right extremity pain and numbness and findings of cervical disc bulge and spurring.  The Veteran underwent right C6-7 discectomy in November 1996.  A July 2002 MRI report notes findings of a small disc protrusion at T9-10.  

In an August 2008 statement, the Veteran reported that his private treatment records only went back 10 years.  He said his records had been destroyed.

In letters dated in 2008, the Veteran's private physical therapists indicated that they had treated the Veteran for back and neck injuries (one from 1991 to 1999 and one from 1999 to 2007).  It was their understanding that these injuries were sustained during the Veteran's service.

In a December 2009 statement, Dr.RLM indicated that she had treated the Veteran since 2005 for disabilities including cervical spine nerve root neuropathy, cervical spondylosis and bulging disc of the thoracic spine.  She stated, "To my knowledge and per patient history, these symptoms all originated from a 1969 injury he sustained while in active military duty.  He states he was demonstrating a wooden obstacle, which subsequently fell on him."

In a March 2012 statement, Dr. CK (the Veteran's niece) stated that the Veteran described the injury to his back in service.  It was her medical opinion that his current back disability is related to his in-service injury.

In a March 2012 statement, Dr. RLM stated that she reviewed the Veteran's STRs and specifically his treatment records related to his 1969 injury.  She stated, "It is my opinion that the fall that caused intraabdominal (sic) bleeding certainly could have caused his back pain.  It is more likely than not that this was the cause of his back pain." 

An April 2012 VA examination report notes the Veteran's history of in-service injury and hospitalization for abdominal complaints.  The Veteran stated that immediately after service, he worked as a lumber yard manager and had ongoing complaints of back pain.  The Veteran also stated that in the 1990s he caught his chin under a boat and wrenched his neck.  He reported having more neck pain and right arm radicular symptoms thereafter.  These treatment records were not available.  No signs or symptoms of radiculopathy were found in any extremity on examination.  No other neurological abnormalities or findings were noted.  

After reviewing the claims file, the VA examiner opined that the Veteran's thoracic spine and cervical spine disabilities were less likely than not incurred in or caused by his 1969 injury.  The examiner noted that the Veteran's in-service hospitalization records do not mention any complaints about his back or neck.  Rather, the injury was described as a heavy log squeezing his abdomen.  Abdominal X-ray studies did not show any spinal injury.  Regarding the diagnosed thoracic spine disability, the examiner stated that any significant in-service injury to the back would have required seeing a specialist right after the injury and continuing treatment thereafter.  However, this was not documented in the medical evidence of record.  "In fact, the veteran on his exit papers expressly denied recurring back pain.  So, there is no connection with the fall in 1969 and the present back problems."  Regarding the diagnosed cervical spine disability, the examiner noted that the Veteran had a significant neck injury following service that resulted in neck pain and radicular symptoms and necessitated surgery.  The examiner opined that this post-service neck injury (and not the accident in 1969) caused the Veteran's current neck and upper extremity radicular problems.

Cervical Spine and Thoracic Spine

Regarding the etiology of cervical spine and thoracic spine disabilities, the medical evidence of record shows that such disabilities have been diagnosed.  Further, while the Veteran's STRs confirm his claimed 1969 accident, they are silent for any complaints of findings of cervical spine and thoracic spine disabilities.  The first medical evidence of such disabilities is nearly 20 years after service, in the 1990's.  While not necessarily outcome determine, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the absence of a diagnosis within one year of service essentially bars the grant of service connection on a presumptive basis.  38 C.F.R. §§ 3.307 and 3.309.  

After a review of the conflicting medical opinions in this case, the Board finds that the April 2012 VA opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's history of in-service accident and hospitalization, as well as his stated contentions.  After considering evidence of record, the VA examiner opined that the Veteran's back and neck disabilities were less likely than not incurred in or caused by service, to include the accident in 1969.  The VA examiner's references to specific evidence make for persuasive rationale.

Careful consideration has also been given to the opinions of the private physicians.  The 2008 opinions from the physical therapists and the 2012 opinion from Dr. CK appear to be based solely on the history provided by the Veteran.  However, the Board does not find the Veteran to be a credible historian with respect to the claimed injury to his back and neck.  A discussion of the credibility is addressed in greater detail below.  Those opinions would therefore be predicated on an incredible history and assigned no probative value.  Coburn v. Nicholson, 19 Vet. App. 427   (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran).

Regarding the opinions from Dr. RLM, the Board is cognizant that these physicians clearly evaluated the Veteran over the years and thus were well aware of his condition and the medical treatment for it.  However the opinion is fairly cursory in that Dr. RLM did not explain what evidence in the Veteran's treatment records supported her conclusion.  She also made no reference to any clinical data or other evidence as rationale for her opinions.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  There was similarly no discussion of the negative findings in the STRs and the post-service medical evidence in the decade following service.

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record.

The Board has not overlooked the Veteran's contentions or the other lay statements provided in support of his claims.  However, the contradictory nature of the Veteran's statements casts doubt on his assertions that he suffered back and/or neck injuries/problems following the above referenced in-service injury.  There is little question that the Veteran sustained injuries to abdomen as a result of being struck by a log.  Such is well-documented in the record.  The Board does not wish to denigrate the significance of that event or the injury to the abdomen that he sustained.  However, there is simply no evidence to support his more recent assertion that he also injured his back and neck in that accident.  Emphasis is placed on the fact that the Veteran made no reference to an earlier back or neck injury at discharge.  Of equal import is the fact that there were no findings of complaints or diagnosis of neck or back problems when the Veteran was examined in 1973, 1978 and 1979.  Had he experienced an injury in service that resulted in neck and back disabilities, one would believe that he would have reported the same to the physician in the course of seeking treatment.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   In short, the Veteran's claim of injuring his back and neck in service and experiencing chronic pain since that time is not found to be credible.

It is also import to note that neither the Veteran nor his sister has been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

As regards the statements from RKP, the Board acknowledges his training as a medic.  However, his statements are less than credible as they are contradictory in nature.  Initially, he stated that he did not remember the specifics of the Veteran's medical treatment in 1969; later, he remembered treating the Veteran for back problems in 1969.  The Veteran's STRs do not show any treatment for back problems.  Again, the Board finds these statements to be less than credible, and certainly less probative than the contemporaneous evidence of record.  
 
Numbness in the Right Upper Extremity

Turning to the question of service connection for a disability manifested by numbness in the right upper extremity, the Veteran's STRs are absent of any notations regarding treatment or complaints related to such disability.  The evidence does not demonstrate that a disability manifested by numbness in the right upper extremity had its onset during his active service.  The earliest indication of such disability in the record was not until 1995, more than 20 years following his discharge from active duty.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that a disability manifested by numbness in the right upper extremity is service-related.  See Maxson, supra.  In addition, it is impossible to grant service connection on the basis of the manifestation of a chronic disability (e.g., organic disease of the nervous system) within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.

There is also no competent and credible lay or medical evidence in the record of a nexus between a disability manifested by numbness in the right upper extremity and the Veteran's active service.  There are no medical opinions relating such disability to active service.  To the contrary, the 2012 VA examiner opined that the Veteran's such disability was less likely than not incurred in or caused by service.  The examiner instead related the Veteran's disability manifested by numbness in the right upper extremity to a post-service accident.  

Moreover, with regard to a secondary service connection theory of entitlement, inasmuch as a cervical spine disability is not service connected, a threshold legal requirement for establishing service connection for disability manifested by numbness in the right upper extremity as secondary to such disability is not met.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Consideration has again been given to lay assertions of the Veteran.  The Board again acknowledges that lay persons are competent to provide opinion on some medical issues.  However, an opinion on the etiology of the Veteran's disability manifested by numbness in the right upper extremity is the type of opinion that falls outside the realm of common knowledge of a lay person. See Jandreau, supra. 

Numbness in the Right Lower Extremity

The Veteran's STRs are silent for findings related to a disability manifested by numbness in the right lower extremity.  

More importantly, there is no post-service medical evidence of any a disability manifested by numbness in the right lower extremity.  Although the Veteran has made complaints of this nature, no underlying disability manifested by numbness in the right lower extremity has been diagnosed.  Of note, an April 2012 VA examination report notes that the Veteran's neurological examination was within normal limits.

The criteria under Jandreau have not been met.  There is no medical diagnosis of record to rely on, either contemporaneously or at a later time.  Indeed, while the Veteran is competent to report experiencing numbness, he lacks the necessary the requisite medical training, expertise, or credentials needed to render a diagnosis.  Moreover, physical examination has disclosed no disability to account for his complaints.  A current disability has not been established either through the clinical record or the Veteran's own statements.  As such, the claim must fail.

Conclusion

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a thoracic spine disability is denied.

Service connection for a disability manifested by numbness in the right upper extremity is denied.

Service connection for a disability manifested by numbness in the right lower extremity is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


